                                            Case 3:18-cr-00345-SI Document 78 Filed 10/09/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 18-cr-00345-SI-1
                                   8                   Plaintiff,
                                                                                             ORDER DENYING DEFENDANT’S
                                   9             v.                                          MOTION FOR COMPASSIONATE
                                                                                             RELEASE
                                  10     DENNIS PERRY,
                                                                                             Re: Dkt. No. 74
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13
                                              Upon motion of [x] the defendant [ ] the Director of the Bureau of Prisons for a reduction
                                  14

                                  15   in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

                                  16   in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

                                  17   IT IS ORDERED that the motion is:
                                  18
                                       A. [ ] GRANTED
                                  19
                                              [ ] The defendant’s previously imposed sentence of imprisonment of              is reduced to
                                  20
                                                        . If this sentence is less than the amount of time the defendant already served, the
                                  21
                                                  sentence is reduced to a time served; or
                                  22
                                              [ ] Time served.
                                  23
                                              If the defendant’s sentence is reduced to time served:
                                  24
                                                      [ ]    This order is stayed for up to fourteen days, for the verification of the
                                  25
                                                         defendant’s residence and/or establishment of a release plan, to make
                                  26
                                                         appropriate travel arrangements, and to ensure the defendant’s safe release.
                                  27
                                                         The defendant shall be released as soon as a residence is verified, a release
                                  28
                                       Case 3:18-cr-00345-SI Document 78 Filed 10/09/20 Page 2 of 4




                                   1               plan is established, appropriate travel arrangements are made, and it is safe

                                   2               for the defendant to travel. There shall be no delay in ensuring travel

                                   3               arrangements are made. If more than fourteen days are needed to make

                                   4               appropriate travel arrangements and ensure the defendant’s safe release, the

                                   5               parties shall immediately notify the court and show cause why the stay should

                                   6               be extended; or

                                   7           [ ]    There being a verified residence and an appropriate release plan in place,

                                   8               this order is stayed for up to fourteen days to make appropriate travel

                                   9               arrangements and to ensure the defendant’s safe release. The defendant shall

                                  10               be released as soon as appropriate travel arrangements are made and it is safe

                                  11               for the defendant to travel. There shall be no delay in ensuring travel

                                  12               arrangements are made. If more than fourteen days are needed to make
Northern District of California
 United States District Court




                                  13               appropriate travel arrangements and ensure the defendant’s safe release, then

                                  14               the parties shall immediately notify the court and show cause why the stay

                                  15               should be extended.

                                  16    [ ] The defendant must provide the complete address where the defendant will reside upon

                                  17       release to the probation office in the district where they will be released because it was

                                  18       not included in the motion for sentence reduction.

                                  19    [ ] Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

                                  20       [ ] probation or [ ] supervised release of           months (not to exceed the unserved

                                  21       portion of the original term of imprisonment).

                                  22           [ ] The defendant’s previously imposed conditions of supervised release apply to

                                  23               the “special term” of supervision; or

                                  24           [ ] The conditions of the “special term” of supervision are as follows:

                                  25

                                  26    [ ] The defendant’s previously imposed conditions of supervised release are unchanged.

                                  27    [ ] The defendant’s previously imposed conditions of supervised release are modified as

                                  28       follows:
                                                                                 2
                                           Case 3:18-cr-00345-SI Document 78 Filed 10/09/20 Page 3 of 4




                                   1

                                   2   B. [ ] DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

                                   3      United States Attorney to file a response on or before             , along with all Bureau of Prisons

                                   4      records (medical, institutional, administrative) relevant to this motion.

                                   5   C. [x] DENIED WITHOUT PREJUDICE after complete review of the motion on the merits.

                                   6   D. [x] FACTORS CONSIDERED (Optional), if motion is Granted or Denied on the merits
                                             1.    Extraordinary and Compelling Circumstances Pursuant to 18 U.S.C.
                                   7            § 3582(c)(1)(A)(i) and Consistent with Applicable Policy Statements Issued by the
                                                United States Sentencing Commission in U.S.S.G. § 1B1.13
                                   8

                                   9         2. Applicable 18 U.S.C. 3553(a) Factors (Mark all that apply)
                                             [ ] The nature and circumstances of the offense pursuant to 18 U.S.C. § 3553(a)(1):
                                  10
                                                 [ ] Mens Rea [ ] Extreme Conduct               [ ] Dismissed/Uncharged Conduct
                                  11             [ ] Role in the Offense                        [ ] Victim Impact
                                                 [ ] Specific considerations:
                                  12
Northern District of California
 United States District Court




                                  13         [x] The history and characteristics of the defendant pursuant to 18 U.S.C. § 3553(a)(1):
                                                 [ ] Aberrant Behavior                           [ ] Lack of Youthful Guidance
                                  14             [x] Age                                         [ ] Mental and Emotional Condition
                                                 [ ] Charitable Service/Good Works               [ ] Military Service
                                  15
                                                 [ ] Community Ties                              [ ] Non-Violent Offender
                                  16             [ ] Diminished Capacity                         [x] Physical Condition
                                                 [ ] Drug or Alcohol Dependence                  [ ] Pre-sentence Rehabilitation
                                  17             [ ] Employment Record                           [ ] Remorse/Lack of Remorse
                                                 [ ] Family Ties and Responsibilities            [x] Other: Prison Conditions
                                  18
                                  19             [ ] Issues with Criminal History: (Specify)

                                  20         [ ] To reflect the seriousness of the offense, to promote respect for the law, and to provide just
                                                 punishment for the offense (18 U.S.C. § 3553(a)(2)(A))
                                  21         [ ] To afford adequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))
                                  22         [ ] To protect the public from further crimes of the defendant (18 U.S.C. § 3553(a)(2)(C))
                                             [ ] To provide the defendant with needed educational or vocational training (18 U.S.C.
                                  23             § 3553(a)(2)(D))
                                             [ ] To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D)) (Specify)
                                  24
                                             [ ] To provide the defendant with other correctional treatment in the most effective manner (18
                                  25             U.S.C. § 3553(a)(2)(D))
                                             [ ] To avoid unwarranted sentencing disparities among defendants (18 U.S.C. § 3553(a)(6))
                                  26             (Specify)
                                             [ ] To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))
                                  27         [ ] Specific considerations:
                                  28
                                                                                           3
                                            Case 3:18-cr-00345-SI Document 78 Filed 10/09/20 Page 4 of 4



                                              3. Whether Defendant Is a Danger to the Safety of Another or to the Community, 18
                                   1             U.S.C. § 3142(g)
                                   2          [ ] the nature and circumstances of the offense (18 U.S.C. § 3142(g)(1))
                                              [ ] the weight of the evidence against the person (18 U.S.C. § 3142(g)(2))
                                   3          [ ] the history and characteristics of the person (18 U.S.C. § 3142(g)(3))
                                              [ ] the nature and seriousness of the danger to any person or the community that would
                                   4             be posed by the person's release (18 U.S.C. § 3142(g)(4))
                                              [ ] Specific considerations:
                                   5

                                   6
                                       E. [ ] DENIED WITHOUT PREJUDICE because the defendant has not exhausted all
                                   7
                                          administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since
                                   8
                                          receipt of the defendant’s request by the warden of the defendant’s facility.
                                   9

                                  10          Defendant may file a motion for reconsideration should relevant circumstances and factors

                                  11   substantially change.

                                  12
Northern District of California
 United States District Court




                                  13   IT IS SO ORDERED.

                                  14
                                       Dated: October 9, 2020
                                  15

                                  16                                                               SUSAN ILLSTON
                                                                                            UNITED STATES DISTRICT JUDGE
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
